Title: Richard Riker and Others to James Madison, 28 April 1826
From: Riker, Richard,Agnew, John,Bolton, W.
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    NewYork
                                
                                28th. April 1826.
                            
                        
                        The corporation of the City of NewYork have caused medals to be struck to commemorate the completion of the
                            Erie Canal which unites the great Western Lakes with the Atlantic Ocean.
                        The Corporation influenced by a deep and profound respect for those citizens who by eminent public services
                            have secured the confidence of our Country, and attained the highest office in the gift of the Republic, have instructed
                            us as a committee to prepare medals of gold of the highest class, and present in the name of the City of NewYork, one to
                            the President, and one to each of the Ex Presidents of the United States.
                        In obedience to the order of the Common Council and in the name of the City of NewYork, we have the honor to
                            transmit to you, Sir, a medal of gold of the highest class.
                        It affords us the greatest satisfaction to convey to you this testimonial of Public respect. We accompany the
                            medal with a box made of maple brought from Lake Erie in the first Canal boat, the Seneca chief.
                        A memoir on the NewYork Canals will be transmitted to you as soon as it is printed. With the utmost respect
                            We subscribe ourselves Your Obedt. servants
                        
                            
                                R Riker.John Agnew
                        
                            
                            W Bolton
                        
                    